      Case 1:20-cv-10053-PBS Document 11 Filed 02/20/20 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
YULMAN OSORIO-RAMIREZ,                 )
                                       )
                                       )
          Petitioner,                  )
                                       )             Civil Action
v.                                     )           No. 20-10053-PBS
                                       )
THOMAS HODGSON,                        )
Bristol County Sheriff,                )
                                       )
          Respondent.                  )
______________________________         )


                                 ORDER

                          February 20, 2020

Saris, D.J.

     Petitioner Yulman Osorio-Ramirez brings this habeas

petition seeking relief pursuant to the Court’s declaratory

judgment in Brito v. Barr, No. 19-11314, 2019 WL 6333093, at *8

(D. Mass. Nov. 27, 2019) (“Brito”). Petitioner argues that his

immigration bond hearing did not meet due process standards

because he was required to bear the burden of proof, rather than

the Government. Petitioner claims he was prejudiced by this

error and so is entitled to receive a new bond hearing.

Respondent contends that Osorio-Ramirez cannot demonstrate

prejudicial injury because there is sufficient evidence that his

release would impose a danger to the community. For the reasons


                                   1
      Case 1:20-cv-10053-PBS Document 11 Filed 02/20/20 Page 2 of 7



stated below, the Court hereby ALLOWS the petition (Docket No.

1) and ORDERS that Osorio-Ramirez be released unless he

receives, within ten calendar days, a bond hearing that complies

with the requirements of Brito.

                            LEGAL STANDARD

     Under 8 U.S.C. § 1226(a), “an alien may be arrested and

detained pending a decision on whether the alien is to be

removed from the United States.” After ICE makes the initial

decision to detain an alien, the alien may request a bond

hearing in immigration court at any time before a removal order

becomes final. 8 C.F.R. § 236.1(d)(1). In Pensamiento v.

McDonald, the Court held that constitutional due process

“requires placing the burden of proof on the government in

§ 1226(a) custody redetermination hearings.” 315 F. Supp. 3d

684, 692 (D. Mass. 2018).

     In a subsequent class action, Brito v. Barr, the Court

entered the following declaratory judgment:

           [A]liens detained pursuant to 8 U.S.C. § 1226(a)
     are entitled to receive a bond hearing at which the
     Government must prove the alien is either dangerous by
     clear and convincing evidence or a risk of flight by a
     preponderance of the evidence and that no condition or
     combination of conditions will reasonably assure the
     alien’s future appearance and the safety of the
     community. At the bond hearing, the immigration judge
     must evaluate the alien’s ability to pay in setting
     bond above $1,500 and must consider alternative
     conditions of release, such as GPS monitoring, that
     reasonably assure the safety of the community and the
     alien’s future appearances.

                                   2
      Case 1:20-cv-10053-PBS Document 11 Filed 02/20/20 Page 3 of 7




2019 WL 63333093, at *8. The Court held that class members who

had received an unlawful hearing could seek relief by “show[ing]

prejudice via an individual habeas petition.” Brito v. Barr, 395

F. Supp. 3d 135, 148 (D. Mass. 2019).

     To establish prejudice, a petitioner must show that a due

process violation could have affected the outcome of the custody

redetermination hearing. See Doe v. Tompkins, No. 18-cv-12266,

2019 U.S. Dist. LEXIS 22616, at *3-4 (D. Mass. Feb. 12, 2019)

(citing Pensamiento v. McDonald, 315 F. Supp. 3d 692, 693 (D.

Mass. 2018); then citing Singh v. Holder, 638 F.3d 1196, 1205

(9th Cir. 2011)). The prejudice inquiry requires the court to

conduct “an individualized analysis of [the petitioner’s]

criminal history and personal characteristics.” Brito, 395 F.

Supp. 3d at 147.

                                 FACTS

     The following facts are undisputed. 1 Osorio-Ramirez is a

citizen of Guatemala. Docket No. 9-1 ¶ 5. There is no record of

when he entered the United States. Id. He has no legal status in

the United States.

     On October 26, 2014, Osorio-Ramirez was arrested by the

Massachusetts State Police and charged with Operating Under the



1
 Because Osorio-Ramirez did not contest the facts provided in the
Respondent’s exhibits, the Court treats them as undisputed.
                                   3
       Case 1:20-cv-10053-PBS Document 11 Filed 02/20/20 Page 4 of 7



Influence (“OUI”) and Operating Negligently. Docket No. 9-3.

Police reports indicate he was belligerent. See id. at 2. The

New Bedford District Court granted Osorio-Ramirez a continuance

without a finding for the OUI offense in October of 2015. Docket

No. 9-1 ¶ 17.

      On April 24, 2019, Osorio-Ramirez was cited for driving 73

miles per hour in a 50 mile per hour zone and for Unlicensed

Operation of a Motor Vehicle. Docket No. 9-5.

      On May 7, 2019, Osorio-Ramirez was arrested and charged

with Unlicensed Operation of a Motor Vehicle and Possession of

an Open Container of Alcohol in a Motor Vehicle. Docket No. 9-4.

On July 19, 2019, both charges were dismissed. Docket No. 9-1 ¶

23.

      At his November 13, 2019 bond hearing, Osorio-Ramirez

submitted letters to the immigration judge indicating he has

strong family ties and an employment history. Docket No. 10-1.

All three of his siblings live in New Bedford, including two

sisters who are U.S. citizens. Osorio-Ramirez works for his

brother’s dry-wall company for which he files tax returns, and

he supports his family household financially. He successfully

completed the First Offender Drinking Driver Program at High

Point Treatment Center. If released he plans to reside with his

mother and sisters in New Bedford.



                                    4
      Case 1:20-cv-10053-PBS Document 11 Filed 02/20/20 Page 5 of 7



     Osorio-Ramirez has been held in immigration detention since

September 22, 2019. Docket No. 9-1 ¶ 6. He received a bond

hearing on November 13, 2019.     Id. ¶ 9. The court found Osorio-

Ramirez to be a danger to the community. Docket No. 9-2. He has

a pending application for protection from removal.

                              DISCUSSION

     In analyzing a detainee’s request for a bond

redetermination, an immigration judge may consider several

factors, including:

     (1) Whether the alien has a fixed address in the United
     States; (2) the alien’s length of residence in the United
     States; (3) the alien’s family ties in the United States,
     and whether they may entitle the alien to reside
     permanently in the United States in the future; (4) the
     alien’s criminal record, including the extensiveness of
     criminal activity, the recency of such activity, and the
     seriousness of the offenses; (7) the alien’s history of
     immigration violations; (8) any attempts by the alien to
     flee persecution or otherwise escape authorities, and (9)
     the alien’s manner of entry to the United States.

Matter of Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006).

     Osorio-Ramirez argues that the result of his bond hearing

would have been different if the Immigration Court had placed

the burden of proof upon the Government. Respondent contends

that the petition should be dismissed because the Petitioner

cannot demonstrate prejudice. Because liberty is at stake, the

Court writes promptly and briefly.




                                   5
         Case 1:20-cv-10053-PBS Document 11 Filed 02/20/20 Page 6 of 7



  I.      Danger to the Community

       Pursuant to the Court’s holding in Brito, the Government

carries the burden to prove that an alien poses a flight risk by

“a preponderance of the evidence.” See Brito, 2019 WL 6333903,

at *4.

       Here, Osorio-Ramirez disputes the Respondent’s

characterization of the extensiveness and seriousness of his

criminal record, the entirety of which consists of three

charges. While driving offenses -- particularly those involving

alcohol -- are serious, the two recent charges were dismissed.

Osorio-Ramirez’s first offense took place in 2014 and was

resolved by a continuance without a finding and dismissed one

year later. He graduated from a drinking driver program at a

treatment center. The two charges from 2019 were dismissed

outright, with no explanation from the government as to why.

Notably, none of these incidents resulted in personal injury or

significant property damage.

       Based on Osorio-Ramirez’s scant criminal record, the burden

allocation “could have affected” the Immigration Court’s

assessment of dangerousness, which must be found by the

heightened burden of clear and convincing evidence. See Doe,

2019 U.S. Dist. LEXIS 22616, at *3-4. Moreover, the immigration

judge must consider alternative conditions of release like GPS

monitoring. Brito, 2019 WL 63333093 at 8.

                                      6
      Case 1:20-cv-10053-PBS Document 11 Filed 02/20/20 Page 7 of 7



                              CONCLUSION

     Petitioner Osorio-Ramirez was prejudiced by the errors in

his bond hearing and therefore is entitled to a new bond

hearing. The petition for a writ of habeas corpus is accordingly

ALLOWED. The Court ORDERS that Osorio-Ramirez be released unless

he receives, within ten calendar days, a bond hearing that

complies with the requirements of Brito v. Barr, No. 19-11314,

2019 WL 6333093, at *8 (D. Mass. Nov. 27, 2019).

SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   7
